MANDATE

THE STATE OF TEXAS

TO THE 25TH JUDICIAL DISTRICT COURT OF GUADALUPE COUNTY, GREETINGS:

Before our Court of Appeals for the Fourth District of Texas on February 4, 2015, the cause upon appeal to
revise or reverse your judgment between

Elizabeth Weyel, Appellant

V.

James Hopson, and American Bank of Texas, NA f/k/a State Bank & Trust of Seguin, Appellee

No. 04-14-00085-CV and Tr. Ct. No. 12-1630-CV

was determined, and therein our said Court of Appeals made its order in these words:


     In accordance with this court’s opinion of this date, the trial court’s
judgment in favor of appellee American Bank of Texas, NA f/k/a State Bank &
Trust of Seguin is AFFIRMED. The trial court’s summary judgment in favor
of appellee James Hopson is REVERSED and the cause as to James Hopson is
REMANDED to the trial court for further proceedings.

    It is ordered that appellee American Bank of Texas, NA f/k/a State Bank
& Trust of Seguin recover its costs of this appeal from appellant Elizabeth
Weyel. It is further ordered that appellant Elizabeth Weyel and appellee
James Hopson pay their own costs incurred as a result of this appeal.
WHEREFORE, WE COMMAND YOU to observe the order of our said Court of Appeals for the Fourth
District of Texas, in this behalf and in all things have the order duly recognized, obeyed, and executed.

WITNESS the Hon. Sandee Bryan Marion, Chief Justice of the Court of Appeals for the Fourth District of
Texas, with the seal of the Court affixed and the City of San Antonio on May 29, 2015.

                                                           KEITH E. HOTTLE, CLERK




                                                           Cynthia A. Martinez
                                                           Deputy Clerk, Ext. 53853
                                            BILL OF COSTS

        TEXAS COURT OF APPEALS, FOURTH DISTRICT, AT SAN ANTONIO

                                        No. 04-14-00085-CV

                                            Elizabeth Weyel

                                                     v.

      James Hopson, and American Bank of Texas, NA f/k/a State Bank & Trust of Seguin

       (NO. 12-1630-CV IN 25TH JUDICIAL DISTRICT COURT OF GUADALUPE COUNTY)


TYPE OF FEE                  CHARGES        PAID            BY
MOTION FEE                         $40.00   E-PAID          JAYNEAL
MOTION FEE                         $10.00   E-PAID          AUSTIN MUCK
MOTION FEE                         $10.00   E-PAID          DAVID JOHNSON
MOTION FEE                         $10.00   E-PAID          JAAY NEAL
FILING                            $100.00   PAID            JAAY D. NEAL
SUPREME COURT CHAPTER 51
FEE                                $50.00   PAID            JAAY D. NEAL
STATEWIDE EFILING FEE              $20.00   PAID            JAAY D. NEAL
INDIGENT                           $25.00   PAID            JAAY D. NEAL


       Balance of costs owing to the Fourth Court of Appeals, San Antonio, Texas: 0.00


       Court costs in this cause shall be paid as per the Judgment issued by this Court.


     I, KEITH E. HOTTLE, CLERK OF THE FOURTH COURT OF APPEALS OF THE STATE OF
TEXAS, do hereby certify that the above and foregoing is a true and correct copy of the cost bill of
THE COURT OF APPEALS FOR THE FOURTH DISTRICT OF TEXAS, showing the charges and
payments, in the above numbered and styled cause, as the same appears of record in this office.

      IN TESTIMONY WHEREOF, witness my hand and the Seal of the COURT OF APPEALS for
the Fourth District of Texas, this May 29, 2015.

                                                          KEITH E. HOTTLE, CLERK



                                                          Cynthia A. Martinez
                                                          Deputy Clerk, Ext. 53853